DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Acknowledgment is made for the reply filed on 02/15/2022 in reply to the Office action mailed on 10/15/2021. Claims 11-16 remain withdrawn. Claims 6-7 and 9 are canceled. Claims 1, 2, 8 and 17 are amended. Claims 1-5, 8, 10, and 17-19 are present for examination.

All objections and rejections not reiterated are hereby withdrawn.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
The above rejection was necessitated by amendment to the claims 1 and 17 that introduce the sequences of the zinc fingers. Furthermore the sequences listed in claim 8 are required to be listed as stated above.

Maintained -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 10, 17-19 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-5, 8, 10, 17-19 encompass any cell comprising a genetic modification which can be an insertion, deletion or one or more transgene integration within exon 2 or exon 3 of an endogenous CISH gene where the one or more transgene integration can be any chimeric antigen receptor (CAR), an immunomodulating factor, an engineered or exogenous T cell receptor (TCR).  
Claims 17-19 encompass a method of generating a genetically modified cell the method comprising introducing, into the cell, one or more polynucleotides encoding one or more nucleases comprising a DNA-binding domain that binds to target site in exon 2 or exon 3 of the CISH gene, wherein the nuclease bind to and cleave the CISH gene, thereby genetically modifying the cell.
These claims further recite genetically modified cells modified by insertions, deletion or integration of genes described by function with no associated structure in addition to methods how to make and use the broad genus of modified cells. 
First the recited genetic modification within exon 2, exon 3 and the one or more transgenes in claim 3 are broad because said modification can encompass any genetic modification of any cell including prokaryotic, eukaryotic or plant cells (claims 1-5,  8 and 17-19).
 Claim 4 encompasses integration of a chimeric antigen receptor (CAR) where the chimeric antigen receptor is not associated with any structure. Likewise claim 5 broadly recites an engineered TCR comprising an antibody coupled TCR where a structure/function correlation is not described.

While claim 10 narrows the type of modified cells the claim lacks description with regards to the genetic modification, chimeric antigen receptor (CAR), engineered TCR, nuclease structure expressed in said cells.
	"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
However at the time of the instant application, one of skill in the art would not been apprised that Applicant were in possession of the full breadth of the claimed genetically modified cells and how to make and use the same. 
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
Therefore claims 1-5, 8, 10, 17-19 lack written description requirement because the specification does not describe the genus of cells and/or the genetic modification, the structure of the zinc finger protein, method of making and using said genetically modified cells in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed, had possession of the claimed invention. 

Applicants argue:
	"…Without conceding to the Examiner’s argument and in a sincere effort to advance examination, claims 1 and 17 are amended to incorporate the specific zinc finger nucleases that target exons 2 or 3 within the CISH gene. As such, the claims do not encompass any genetic modification. The target sequences for the genetic modifications are set forth in Table 2 and are now recited in amended claim 8…"

However neither the complete zinc figure protein nor the CISH gene sequence is described such that the examiner can compare the prior art disclosure of a cell comprising the desired genetic modifications. 
re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

Applicants should include the full-length sequence of the all the eight zinc finger proteins including the recognition regions comprising (59488, 59489, 59440, 59441, 59558, 59557, 59581, 50580 each with 6 zinc fingers domains are included. In addition that specification lacks information on the specific CISH gene sequence comprising the sequences of  exon 2 and exon 3 i.e. the specification does not clearly describe if there are different target sequences within a single CISH sequences or in different CISH target sequences. 
	Thus the specification does not clearly convey the information that an applicant has invented the subject matter which is claimed because a comparison of the complete sequence of the complete zinc figure protein in which the specific zinc fingers are found a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Withdrawn - Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10, 17-19 were rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al (US 2011/0023143 A1). Paragraph [0050] of Weinstein et al (US 2011/0023143 A1 '143 from hereon) in view of Palmer, Douglas C., et al. "CISH actively silences TCR signaling in CD8+ T  cells to maintain tumor tolerance." Journal of Experimental Medicine 212(12) (2015): 2095-2113. (Year: 2015) in IDS.
'143 teaches a genetically modified animal or a cell produced using a zinc finger nuclease-mediated genome editing process. They teach that the process for editing a chromosomal sequence comprises introducing into an embryo or cell at least one nucleic acid encoding a zinc finger nuclease that recognizes a target sequence in the chromosomal sequence and is able to cleave a site in the chromosomal sequence, and when a transgene is to be integrated, providing at least one donor polynucleotide comprising a sequence for integration into the chromosomal sequence at the cleavage site and which further comprises at least one nucleotide change to allow expression of the zinc finger nuclease such that the zinc finger nuclease introduces a double-stranded break into the chromosomal sequence, and wherein the double-stranded break is repaired by a non-homologous end-joining repair process such that an inactivating mutation is introduced into the chromosomal sequence, or a homology-directed repair process such that the sequence in the donor polynucleotide is integrated into the chromosomal sequence or the sequence in the exchange polynucleotide is exchanged with the portion of the chromosomal sequence. 
While the teachings of '143 applies all of the concept that one of ordinary skill in the art would apply for producing the instantly claimed genetically modified cell comprising a genetic modification where the cell comprises a genetic modification that comprises a transgene integration,  '143 does not specifically recite a genetically modified cell comprising a genomic modification within exon 2 or exon 3 in a CISH gene where the one or more transgene integration is any chimeric antigen receptor (CAR), any immunomodulating factor, an engineered or exogenous T cell receptor (TCR) or where the modified cell is a hematopoetic stem cell, a T-effector cell or a T regulatory cell.  

For example Palmer et al teach that improving the functional avidity of effector T cells is critical in overcoming inhibitory factors within the tumor microenvironment and eliciting tumor regression. Palmer et al found that CISH, a suppressor of cytokine signaling (SOCS) family, is induced by TCR stimulation in CD8+ T cells and in turn inhibits their functional avidity against tumors. They teach that genetic deletion of CISH in CD8+ T cells enhances their expansion, functional avidity, and cytokine polyfunctionality, resulting in pronounced and durable regression of established tumors. They teach that the primary molecular basis of CISH suppression is through inhibition of TCR signaling. They further teach that CISH physically interacts with the TCR intermediate PLC-γ1, targeting it for proteasomal degradation after TCR stimulation. Therefore one of ordinary skill in the art would have been apprised to insert a TCR gene into coding sequences (exons) of CISH to improve cancer immunotherapy.
Thus one of skill in the art motivated to suppress the expression of the CISH gene by disrupting expression of the CISH gene by inserting any therapeutically beneficial protein such as TCR or antigen receptor (CAR) or an immunomodulating factor, using a zinc finger nuclease designed to target CISH in the chromosomal sequence according to the method thought by '143. 	Therefore at the time of the instant inventions of claims 1-10, 17-19 were prima facie obvious.

Applicants argument and claim amendment has been carefully considered. The rejection is withdrawn because the specific zinc finger recognition domains and the sequence structure of the target sites are not specifically taught by the cited prior art.


Conclusion: No claims are allowed.


Relevant publication:, US 10406177 B2 teaches: a method for treating a cancer in a subject, wherein said cancer comprises cancer cells that express a neoantigen, said method comprising: administering to said subject a pharmaceutical composition that comprises a population of ex vivo engineered primary lymphocytes that express an endogenous or exogenous T cell receptor (TCR), wherein said ex vivo engineered primary lymphocytes comprise a gene disruption in a target site in a region corresponding to exon 2 or exon 3 of the genome of the human cytokine inducible SH2-containing protein (CISH) of SEQ ID NO: 103, wherein said gene disruption is a CRISPR) system comprising a Cas9 nuclease and a guide ribonucleic acid (gRNA), wherein said gRNA is at least 15 contiguous base pairs complementary to 15 base pairs of exon 2 or exon 3 of the CISH genomic sequence, wherein said gRNA hybridizes to a CISH gene sequence that comprises a sequence having at least 80% identity to one of SEQ ID NOS: 75-86, and wherein said double strand break results in an efficiency of integration of an exogenous polynucleotide at the CISH locus of human T cells of at least 60% as measured by tracking of indels by decomposition (TIDE) analysis. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	March 26, 2022